Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to Applicant's response filed under 37 C.F.R. § 1.111 in response to a Non-Final Office Action. Claims 7, 13, and 14 have been amended; Claims 1-6 canceled. Claims 7-20 are subject to examination.

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 7-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Babaei et al. (Babaei hereafter) (US 20190074935 A1) in view of Lee (Lee hereafter) (US 20160295573 A1) and in further view of 3GPP TS 36.213 (TS 36.213 hereafter) (V14.4.0 (2017-09)).

Regarding claim 7, Babaei teaches, A terminal comprising: 
a receiver (Babaei; a wireless device, Par. 0198) that receives a first information indicating a first maximum coding rate for a first uplink control channel format and a second information indicating a second maximum coding rate for a second uplink control channel format (Babaei; PUCCH-ConfigDedicated ... maximumPayloadCoderate-r13, Par. 0196; a wireless device may receive one or more messages from a base station. The one or more messages may comprise one or more RRC messages … The one or more messages may comprise configuration parameters for a plurality of physical uplink control channels (PUCCHs), Par. 0198), the second uplink control channel format having a longer duration than that of the first uplink control channel format (Babaei; the plurality of PUCCHs may comprise a plurality of PUCCH formats. In an example, one or more first PUCCH in the plurality of PUCCHs may have a first duration (e.g., short or long) … and one or more second PUCCH in the plurality of PUCCHs may have a second duration (e.g., short or long), Par. 0198); and 
a processor that controls a transmission of an uplink control information  (Babaei; the wireless device may transmit the HARQ feedback on one of the first PUCCH or the second PUCCH, Par. 0200).
Babaei fails to explicitly teach,
controls a transmission of an uplink control information based on the first information or based on the second information;
wherein the first maximum coding rate is indicated by a first encoding information of values 0 to 6 of the first information, and the second maximum coding rate is indicated by a second encoding information of values 0 to 6 of the second information.  
However, in the same field of endeavor, Lee teaches, 
controls a transmission of an uplink control information based on the first information or based on the second information (Lee; In steps S304 and S306, the communication device 100 may determine information associated with the first maximum payload size of the first PUCCH format and the second maximum payload size of the second PUCCH format … the information associated with the first maximum payload size or the second maximum payload size may be … the maximum code rate … Therefore, merely the CSI reports in the first CSI subset, which is contained inside the first CSI set, are transmitted over the first PUCCH to the base station 110 in step S312 at a time instant while the CSI reports in the third CSI subset are dropped, Par. 0038-0039). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Babaei to include the use of payload size of PUCCH format as taught by Lee in order to transmit CSI reports (Lee; Par. 0039).
Babaei-Lee fails to explicitly teach,
wherein the first maximum coding rate is indicated by a first encoding information of values 0 to 6 of the first information, and the second maximum coding rate is indicated by a second encoding information of values 0 to 6 of the second information.
	However, in the same field of endeavor, TS 36.213 teaches,
wherein the first maximum coding rate is indicated by a first encoding information of values 0 to 6 of the first information, and the second maximum coding rate is indicated by a second encoding information of values 0 to 6 of the second information (TS 36.213; Table 10.1.1-1: code rate r corresponding to higher layer parameter maximumPayloadCoderate-r13, pg 313).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Babaei-Lee to include the use of 3GPP table as taught by TS 36.213 in order to determine code rate corresponding to maximumPayloadCoderate-r13 value of 0 to 6 (TS 36.213; pg 313).

Regarding claim 13, Babaei teaches, A radio communication method performed by a terminal, the method comprising: 
receiving a first information indicating a first maximum coding rate for a first uplink control channel format and a second information indicating a second maximum coding rate for a second uplink control channel format (Babaei; PUCCH-ConfigDedicated ... maximumPayloadCoderate-r13, Par. 0196; a wireless device may receive one or more messages from a base station. The one or more messages may comprise one or more RRC messages … The one or more messages may comprise configuration parameters for a plurality of physical uplink control channels (PUCCHs), Par. 0198), the second uplink control channel format having a longer duration than that of the first uplink control channel format (Babaei; the plurality of PUCCHs may comprise a plurality of PUCCH formats. In an example, one or more first PUCCH in the plurality of PUCCHs may have a first duration (e.g., short or long) … and one or more second PUCCH in the plurality of PUCCHs may have a second duration (e.g., short or long), Par. 0198); and 
controlling a transmission of an uplink control information (Babaei; the wireless device may transmit the HARQ feedback on one of the first PUCCH or the second PUCCH, Par. 0200).
Babaei fails to explicitly teach,
controlling a transmission of an uplink control information based on the first information or based on the second information;
wherein the first maximum coding rate is indicated by a first encoding information of values 0 to 6 of the first information, and the second maximum coding rate is indicated by a second encoding information of values 0 to 6 of the second information.  
However, in the same field of endeavor, Lee teaches, 
controlling a transmission of an uplink control information based on the first information or based on the second information (Lee; In steps S304 and S306, the communication device 100 may determine information associated with the first maximum payload size of the first PUCCH format and the second maximum payload size of the second PUCCH format … the information associated with the first maximum payload size or the second maximum payload size may be … the maximum code rate … Therefore, merely the CSI reports in the first CSI subset, which is contained inside the first CSI set, are transmitted over the first PUCCH to the base station 110 in step S312 at a time instant while the CSI reports in the third CSI subset are dropped, Par. 0038-0039). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Babaei to include the use of payload size of PUCCH format as taught by Lee in order to transmit CSI reports (Lee; Par. 0039).
Babaei-Lee fails to explicitly teach,
wherein the first maximum coding rate is indicated by a first encoding information of values 0 to 6 of the first information, and the second maximum coding rate is indicated by a second encoding information of values 0 to 6 of the second information.
	However, in the same field of endeavor, TS 36.213 teaches,
wherein the first maximum coding rate is indicated by a first encoding information of values 0 to 6 of the first information, and the second maximum coding rate is indicated by a second encoding information of values 0 to 6 of the second information (TS 36.213; Table 10.1.1-1: code rate r corresponding to higher layer parameter maximumPayloadCoderate-r13, pg 313).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Babaei-Lee to include the use of 3GPP table as taught by TS 36.213 in order to determine code rate corresponding to maximumPayloadCoderate-r13 value of 0 to 6 (TS 36.213; pg 313).  
 
Regarding claim 14, Babaei teaches, A radio base station comprising: 
a transceiver (Babaei; a base station, Par. 0198) that transmits a first information indicating a first maximum coding rate for a first uplink control channel format and a second information indicating a second maximum coding rate for a second uplink control channel format (Babaei; PUCCH-ConfigDedicated ... maximumPayloadCoderate-r13, Par. 0196; a wireless device may receive one or more messages from a base station. The one or more messages may comprise one or more RRC messages … The one or more messages may comprise configuration parameters for a plurality of physical uplink control channels (PUCCHs), Par. 0198), the second uplink control channel format having a longer duration than that of the first uplink control channel format (Babaei; the plurality of PUCCHs may comprise a plurality of PUCCH formats. In an example, one or more first PUCCH in the plurality of PUCCHs may have a first duration (e.g., short or long) … and one or more second PUCCH in the plurality of PUCCHs may have a second duration (e.g., short or long), Par. 0198); and 
a processor that controls a reception of an uplink control information (Babaei; the wireless device may transmit the HARQ feedback on one of the first PUCCH or the second PUCCH, Par. 0200).
Babaei fails to explicitly teach,
controls a reception of an uplink control information based on the first information or based on the second information;
wherein the first maximum coding rate is indicated by a first encoding information of values 0 to 6 of the first information, and the second maximum coding rate is indicated by a second encoding information of values 0 to 6 of the second information. 
However, in the same field of endeavor, Lee teaches, 
controls a reception of an uplink control information based on the first information or based on the second information (Lee; In steps S304 and S306, the communication device 100 may determine information associated with the first maximum payload size of the first PUCCH format and the second maximum payload size of the second PUCCH format … the information associated with the first maximum payload size or the second maximum payload size may be … the maximum code rate … Therefore, merely the CSI reports in the first CSI subset, which is contained inside the first CSI set, are transmitted over the first PUCCH to the base station 110 in step S312 at a time instant while the CSI reports in the third CSI subset are dropped, Par. 0038-0039). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Babaei to include the use of payload size of PUCCH format as taught by Lee in order to transmit CSI reports (Lee; Par. 0039).
Babaei-Lee fails to explicitly teach,
wherein the first maximum coding rate is indicated by a first encoding information of values 0 to 6 of the first information, and the second maximum coding rate is indicated by a second encoding information of values 0 to 6 of the second information. 
	However, in the same field of endeavor, TS 36.213 teaches,
wherein the first maximum coding rate is indicated by a first encoding information of values 0 to 6 of the first information, and the second maximum coding rate is indicated by a second encoding information of values 0 to 6 of the second information (TS 36.213; Table 10.1.1-1: code rate r corresponding to higher layer parameter maximumPayloadCoderate-r13, pg 313).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Babaei-Lee to include the use of 3GPP table as taught by TS 36.213 in order to determine code rate corresponding to maximumPayloadCoderate-r13 value of 0 to 6 (TS 36.213; pg 313).

Regarding claim 8, Babaei-Lee-TS 36.213 teaches, The terminal according to claim 7, 
wherein the processor determines a first coding rate based on an association between the first information and the first coding rate, and/or a second coding rate based on an association between the second information and the second coding rate (TS 36.213; r is the code rate given by higher layer parameter maximumPayloadCoderate-r13 according to Table 10.1.1-2, pg 312).  
   The rational and motivation for adding this teaching of TS 36.213 is the same as for Claim 7.

Regarding claim 9 and claim 15, Babaei-Lee-TS 36.213 teaches, The terminal according to claim 7 and The terminal according to claim 8 respectively, 
wherein the uplink control information includes a Hybrid Automatic Repeat reQuest-Acknowledgement (HARQ-ACK) information, a scheduling request, or a channel state information for a downlink data channel (Babaei; HARQ feedback corresponding to the downlink transmission (e.g., ACK or NACK). The HARQ feedback may be transmitted on a PUCCH, Par. 0182).  
  
Regarding claim 10, claim 16, and claim 17, Babaei-Lee-TS 36.213 teaches, The terminal according to claim 7, The terminal according to claim 8, and The terminal according to claim 9 respectively, 
wherein the receiver receives the first information and the second information via higher layer signaling (Babaei; The one or more messages may comprise one or more RRC messages … The one or more messages may comprise configuration parameters for a plurality of physical uplink control channels (PUCCHs), Par. 0198).  

Regarding claim 11, claim 18, claim 19, and claim 20, Babaei-Lee-TS 36.213 teaches, The terminal according to claim 7, The terminal according to claim 8, The terminal according to claim 9, and The terminal according to claim 10 respectively.
	wherein the first uplink control channel format is PUCCH format 2 and the second uplink control channel format is a PUCCH format 3 or a PUCCH format 4 (Lee; transmission of UCI on the first PUCCH uses the first PUCCH format (e.g., PUCCH format 2b with a maximum payload size up to 13 bits), while the second PUCCH format (e.g., PUCCH format 3 with a maximum payload size up to 22 bits) is configured for the second PUCCH, Par. 0021).  
   The rational and motivation for adding this teaching of Lee is the same as for Claim 7.

Regarding claim 12, Babaei-Lee-TS 36.213 teaches, The terminal according to claim 7, 
wherein the processor determines an uplink control channel format to use for the transmission of the uplink control information (Babaei; the wireless device may transmit the HARQ feedback on one of the first PUCCH or the second PUCCH based on a numerology and/or service type and/or the content … and/or other criteria, Par. 0200) and
	controls the transmission of the uplink control information based on a code rate indicated by the first information or the second information matching the uplink control channel format determined by the processor (Lee; In steps S304 and S306, the communication device 100 may determine information associated with the first maximum payload size of the first PUCCH format and the second maximum payload size of the second PUCCH format … the information associated with the first maximum payload size or the second maximum payload size may be … the maximum code rate, Par. 0038; Therefore, merely the CSI reports in the first CSI subset, which is contained inside the first CSI set, are transmitted over the first PUCCH to the base station 110 in step S312 at a time instant while the CSI reports in the third CSI subset are dropped, Par. 0039). 
The rational and motivation for adding this teaching of Lee is the same as for Claim 7.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARMIN CHOWDHURY whose telephone number is (571)272-6419. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARMIN CHOWDHURY/Examiner, Art Unit 2416